 

 

McGREGOR W. SCOTT
United States Attorney

MICHAEL D. ANDERSON

SHELLEY D. WEGER

Assistant United States Attorneys

501 I Street, Suite 10-100 JUN 18 2019
Sacramento, CA 95814

Telephone: (916) 554-2700
Facsimile: (916) 554-2900

CLERK, U.S. DIST
EASTERN DISTRI TOF CALIFORNIA

    
 

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NO. 2:18-SW-0324 AC

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANT CONCERNING: {PROEPOSEDTORDER TO UNSEAL REDACTED
COPY OF SEARCH WARRANT AND SEARCH

3625 Arden Villa Place, Roseville, CA 95747 | WARRANT AFFIDAVIT

 

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that a redacted copy of the search warrant, return, and search
warrant affidavit be unsealed and filed on the public docket. The original search warrant, return, and

affidavit will remain sealed. The government may produce a copy of the original sealed search warrant,

| return, and the accompanying affidavit to the defendant and the assigned Probation Officer. The Clerk

is directed to file a redacted copy of the search warrant, return, and affidavit on the public docket.

x‘

Dated: __ b// 2/12 Lt — Ur.
' The Honorable Allison Claire
UNITED STATES MAGISTRATE JUDGE

[PROPOSED] ORDER TO UNSEAL REDACTED COPY OF
SEARCH WARRANT AND SEARCH WARRANT
AFFIDAVIT

 

 

 
